AMENDED AND RESTATED

HARRIS & HARRIS GROUP, INC.

2012 EQUITY INCENTIVE PLAN

 

DIRECTOR RESTRICTED STOCK AGREEMENT

(____________, 20__)

 

Harris & Harris Group, Inc. (the “Company”), a New York corporation, hereby
grants [ ] (the “Director”) under the Amended and Restated Harris & Harris
Group, Inc. 2012 Equity Incentive Plan (the “Plan”) a Restricted Stock Award
(the “Award”) dated __________, 20__, with respect to 2,000 shares (the
“Shares”) of the Common Stock of the Company (the “Common Stock”), all in
accordance with and subject to the following terms and conditions:

 

1. Book Entry Registration. The Shares shall be evidenced by a book entry
account maintained by the Company’s Transfer Agent for the Common Stock. Upon
the vesting of Shares, no certificates will be issued except upon a separate
written request made to such Transfer Agent or other agent as determined by the
Company.

 

2. Restrictions. Subject to Section 3 below, the restrictions on the Shares
shall lapse and the Shares shall vest on the Vesting Dates as set forth below:

 

    Vesting Date Shares     June 7, 2013 667     June 7, 2014 667     June 7,
2015 666

 

(each a “Vesting Date”), provided that the Director remains a director of the
Company during the entire period (the “Restriction Period”) commencing on the
Award Date set forth herein and ending on the applicable Vesting Date.

 

3. Termination of Service During Restriction Period. In the event of the
termination of the Director’s service on the Board of Directors of the Company
prior to a Vesting Date for any reason prior to the end of the Restriction
Period, the Director shall forfeit all rights to the Shares; provided, however,
that the restrictions on the shares shall lapse upon a Change in Control (as
defined in the Plan).

 

4. Voting and Dividend Rights. During the Restriction Period, the Director shall
have the rights to vote the Shares and to receive any cash or deemed dividends
payable with respect to the Shares, as paid, less applicable withholding taxes
(it being understood that such dividends will generally be taxable as ordinary
compensation income during such Restriction Period).

 

5. Transfer Restrictions. This Award and the Shares (until they become
unrestricted pursuant to the terms hereof) are non-transferable and may not be
assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the Shares shall be forfeited.

 

6. Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the granting or vesting of this Award,
as the case may be, by deducting the number of shares having an aggregate value
equal to the amount of withholding taxes due from the total number of shares
awarded or the number of shares vesting or otherwise becoming subject to current
taxation. The Company is also authorized to satisfy the actual withholding taxes
arising from the granting or vesting of this Award by the remittance of the
required amounts from any proceeds realized upon the open-market sale of vested
Shares by the Director. Shares deducted from this Award in satisfaction of
actual minimum withholding tax requirements shall be valued at the Fair Market
Value of the Shares on the date as of which the amount giving rise to the
withholding requirement first became includible in the gross income of the
Director under applicable tax laws.

 

 

 

 

 

7. Other Terms and Provisions. The terms and provisions of the Plan (a copy of
which will be furnished to the Director upon written request to the Office of
the Secretary, Harris & Harris Group, Inc., 1450 Broadway, 24th Floor, NY, NY
10018) are incorporated herein by reference. To the extent any provision of this
Award is inconsistent or in conflict with any term or provision of the Plan, the
Plan shall govern. Capitalized terms not otherwise defined herein have the
meaning set forth in the Plan. In the event of any merger, share exchange,
reorganization, consolidation, recapitalization, reclassification, distribution,
stock dividend, stock split, reverse stock split, split-up, spin-off, issuance
of rights or warrants or other similar transaction or event affecting the Common
Stock after the date of this Award, the Board of Directors of the Company is
authorized, to the extent it deems appropriate, to make adjustments to the
number and kind of shares of stock subject to this Award, including the
substitution of equity interests in other entities involved in such
transactions, to provide for cash payments in lieu of Shares, and to determine
whether continued service with any entity resulting from such a transaction will
or will not be treated as continued Service with the Company, in each case
subject to any Board or Committee action specifically addressing any such
adjustments, cash payments, or continued service treatment.

 



2

 

IN WITNESS WHEREOF, this Restricted Stock Agreement has been duly executed as of
___________, 20__.

 







  HARRIS &HARRIS GROUP, INC.                     By: _______________    
Corporate Secretary               [DIRECTOR NAME]                     By:
________________

 



3

 

